Exhibit 10.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of December 21, 2004, by and
between Exelixis, Inc. (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1.                                       DESCRIPTION OF EXISTING OBLIGATIONS: 
Among other obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to, among other documents, a Loan and Security
Agreement, dated on or about May 22, 2002 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). 
The Loan Agreement provided for, among other things, a Committed Equipment Line
in the original principal amount of $16,000,000 (subsequently increased to
$19,000,000 pursuant to a Loan Modification Agreement dated February 1, 2004). 
A new Facility B Committed Equipment Line of up to $20,000,000 shall be added to
the Loan Agreement pursuant to the terms and conditions hereof.  Defined terms
used but not otherwise defined herein shall have the same meanings as in the
Loan Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Indebtedness”.

 

2.                                       DESCRIPTION OF COLLATERAL AND
GUARANTIES.  Repayment of the Indebtedness is secured by the Collateral as
described in the Loan Agreement.  Hereinafter, the Loan Agreement and all other
documents securing repayment of the Indebtedness shall be referred to as the
“Security Documents”.  Hereinafter, the Security Documents, together with all
other documents evidencing the Indebtedness shall be referred to as the
“Existing Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS OF
EXISTING LOAN DOCUMENTS.

 

3.1                                 Equipment Advances Facility A.  Sections
2.1.1(a) and (b) of the Loan Agreement are amended by (a) replacing all
instances of the term “Equipment Advances” with a new term “Facility A Equipment
Advances” and (b) replacing all instances of the term “Committed Equipment Line”
with the term “Facility A Committed Equipment Line”.

 

3.2                                 Equipment Advances Facility B.  A new
Section 2.1.2 is added to the Loan Agreement to read as follows:

 

“2.1.2                  Facility B Equipment Advances.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Bank agrees to lend to Borrower, from December 21, 2004 through
January 1, 2006, (the “Facility B Availability End Date”), equipment advances
(“Facility B Equipment Advances”) in an aggregate amount not to exceed the
Facility B Committed Equipment Line.  When repaid, the Facility B Equipment
Advances may not be reborrowed.  The proceeds of each Facility B

 

--------------------------------------------------------------------------------


 

Equipment Advance will be used solely to reimburse Borrower for 100% of the
Original Stated Cost of Eligible Equipment purchased.  Each Facility B Equipment
Advance must be for a minimum of $500,000.  The number of Facility B Equipment
Advances is limited to eight.

 

(b)                                 To obtain a Facility B Equipment Advance,
Borrower will deliver a Loan Supplement to Bank in accordance with the terms and
conditions set forth under Section 2.1.1(b).

 

(c)                                  Bank’s obligation to lend under this
Section 2.1.2 shall terminate on the earlier of (i) the occurrence and
continuance of an Event of Default, or (ii) Facility B Availability End Date.”

 

3.3                                 Overadvances.  Section 2.2 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

“2.2                           Overadvances.

 

(a)                                  If the Obligations under Section 2.1.1 at
any time exceed the Facility A Committed Equipment Line or the principal balance
of the segregated securities account(s) required by Section 6.4(a) hereof at any
time is less than 100% of the outstanding principal balance of the Obligations
under Section 2.1.1, then Borrower will be in an Overadvance to the extent of
such excess amount.  If Borrower is in an Overadvance, then Borrower shall
immediately repay to Bank such excess amount.

 

(b)                                 If the Obligations under Section 2.1.2 at
any time exceed the Facility B Committed Equipment Line or the principal balance
of the non-interest bearing certificate deposit account(s) required by
Section 6.4(b) hereof at any time is less than 100% of the outstanding principal
balance of the Obligations under Section 2.1.2, then Borrower will be in an
Overadvance to the extent of such excess amount.  If Borrower is in an
Overadvance, then Borrower shall immediately repay to Bank such excess amount.”

 

3.4                                 Repayment of Facility B Equipment Advances. 
Sections 2.3.1(a) and (b) of the Loan Agreement are hereby amended and restated
in their entirety to read as follows:

 

“(a)                            Borrower will repay each of the Equipment
Advances on the terms provided in the Loan Supplement for such Equipment
Advance, effected through debits of Borrower’s accounts as provided in
Section 2.3.2 hereof, and in accordance with the following:

 

(i)                                     With respect to Facility A Equipment
Advances, Borrower will make 48 equal monthly payments of principal in arrears,
plus accrued and unpaid interest (collectively, “Facility A Scheduled
Payments”), on the last Business Day of the month following the Funding Date (or

 

--------------------------------------------------------------------------------


 

commencing on the Funding Date, if the Funding Date is the last Business Day of
the month) and continuing thereafter during the Repayment Period on the last
Business Day of each calendar month (each, a “Facility A Payment Date”), and all
then-outstanding principal and accrued and unpaid interest as to each Facility A
Equipment Advance shall be due and payable in full on the Facility A Maturity
Date for that Facility A Equipment Advance.

 

(ii)                                  With respect to Facility B Equipment
Advances, Borrower will make interest-only payments of accrued and unpaid
interest on the last Business Day of each month through January 31, 2006, and
all Facility B Equipment Advances outstanding on the Facility B Availability End
Date are payable, beginning on February 28, 2006, and on the last Business Day
of each month thereafter, until (and including) January 31, 2010, in 48 equal
monthly installments of principal, plus accrued interest (all payments of
principal and interest on Facility B Equipment Advances described above,
collectively, “Facility B Scheduled Payments”, and together with Facility A
Scheduled Payments, collectively, “Scheduled Payments”).  All then-outstanding
principal and accrued and unpaid interest as to each Facility B Equipment
Advance shall be due and payable in full on January 31, 2010.

 

(b)                                 Borrower will pay interest at the times set
forth above at the per annum rate of interest equal to the Basic Rate determined
by Bank as of the Funding Date for each Equipment Advance in accordance with the
definition of the Basic Rate.  Any amounts outstanding during the continuance of
an Event of Default shall bear interest at a per annum rate equal to the Basic
Rate plus five percent (5%).  If any change in the law increases Bank’s expenses
or decreases its return from the Equipment Advances, Borrower will pay Bank upon
request the amount of such increase or decrease.”

 

3.5                                 Conditions Precedent to all Credit
Extensions.  Section 3.2(c) of the Loan Agreement is hereby amended by deleting
the reference therein to “110%” and replacing it with “100%”.

 

3.6                                 Financial Statements.  Section 6.2 of the
Loan Agreement is hereby deleted in its entirety and replaced with the following
language: “[Intentionally Omitted]”.

 

3.7                                 Deposits.  Section 6.4 of the Loan Agreement
is hereby amended to read as follow:

 

“6.4                           Deposits.  Borrower will at all times, during
which any principal or interest under the Loan Documents remains outstanding,
maintain its primary operating accounts with the Bank.  In addition:

 

--------------------------------------------------------------------------------


 

(a)                                  Borrower will at all times maintain on
deposit in a segregated securities account with Bank or one of Bank’s Affiliates
a principal balance in a value equal to at least 100% of the outstanding
principal balance of the Obligations under Section 2.1.1 plus all requested
Credit Extensions (other than the principal portion of the Obligations under
Section 2.1.2) (the “Facility A Collateral”), the value of such account to be
marked to market on a monthly basis.  The balance in such account must be
invested in a manner consistent with the Investment Policies approved by
Borrower’s Board of Directors, dated April 28, 2000, or in mutual funds offered
by Bank or one of its Affiliates.

 

(b)                                 Borrower will at all times maintain on
deposit in a non-interest bearing certificate deposit account(s) with Bank or
one of Bank’s Affiliates (and Bank or Bank’s Affiliates, as the case may be,
will only allocate such deposits to a non-interest bearing certificate deposit
account) a principal balance in a value equal to at least 100% of the
outstanding principal balance of the Obligations under Section 2.1.2 plus all
requested Credit Extensions (other than the principal portion of the Obligations
under Section 2.1.1) (the “Facility B Collateral” and, together with the
Facility A Collateral, the “Collateral”).”

 

3.8                                 Dispositions.  Section 7.1 of the Loan
Agreement is hereby deleted in its entirety.

 

3.9                                 Dispositions.  Section 7.3 of the Loan
Agreement is hereby deleted in its entirety.

 

3.10                           Encumbrances.  Section 7.4 of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

 

“Borrower will not create, incur or allow to exist any Lien on the Collateral,
except for Permitted Liens, or permit any Collateral not subject to the first
priority security interest herein granted to Bank, subject to Permitted Liens.”

 

3.11                           Other Agreements.  Section 8.6 of the Loan
Agreement is hereby amended and restated in its entirety to read as follows:

 

“There is an event of default in any agreement between Borrower and a third
party that gives the third party the right to accelerate any Indebtedness
exceeding $5,000,000.”

 

3.12                           Amended Definitions.  The following defined terms
under Section 13. of the Loan Agreement are each hereby amended to read as
follows:

 

(a)                                  “Basic Rate” is, (i) with respect to
Facility B Equipment Advances, 0.70% fixed, and (ii) with respect to Facility A
Equipment Advances, the Prime Rate, as that rate shall change from time to time.

 

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Committed Equipment Line”
is hereby deleted in its entirety.

 

(c)                                  “Equipment Advances” are Facility A
Equipment Advances and Facility B Equipment Advances, collectively.

 

(d)                                 “Responsible Officer” is the Chief Executive
Officer, the President, the Chief Financial Officer, the Vice President of Legal
Affairs, and the Vice President of Finance.

 

3.13                           New Definitions.  The following new defined terms
are added to new Section 13.1 of the Loan Agreement in alphabetical order:

 

(a)                                  “Facility A Committed Equipment Line” is
$19,000,000 of Facility A Equipment Advances for the financing of Eligible
Equipment.

 

(b)                                 “Facility A Equipment Advances” is
$19,000,000 of equipment advances for financing of Eligible Equipment under the
original Loan Agreement dated May 22, 2002, as modified pursuant to the Loan
Modification Agreement dated February 1, 2004.

 

(c)                                  “Facility B Committed Equipment Line” is
$20,000,000 of Facility B Equipment Advances for the financing of Eligible
Equipment.

 

3.14                           Exhibit A.  Exhibit A attached to the Loan
Agreement is hereby deleted in its entirety and replaced with Exhibit A attached
hereto.

 

3.15                           Exhibit D.  Exhibit D “Compliance Certificate”
attached to the Loan Agreement is hereby deleted in its entirety.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

5.                                       GOOD FAITH DEPOSIT.  Borrower agrees to
pay to Bank a Good Faith Deposit of $25,000 (the “Good Faith Deposit”) to
initiate Bank’s due diligence review process.  The Good Faith Deposit is
refundable if the transactions contemplated hereunder are not approved by Bank,
which approval is in the sole discretion of Bank.  Otherwise, the Good Faith
Deposit shall be applied to pay any Bank Expenses incurred by Bank in connection
with this Modification.

 

6.                                       NO DEFENSES OF BORROWER. Borrower
agrees that, as of the date hereof, it has no defenses against its obligations
to pay all of the Indebtedness.

 

7.                                       CONTINUING VALIDITY.  Borrower
understands and agrees that in modifying the Existing Loan Documents, Bank is
relying upon Borrower’s representations, warranties, and agreements, as set
forth in the Existing Loan Documents and as of the date of such Existing Loan
Documents.  Except as expressly modified pursuant to this Modification, the
terms of the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the Existing Loan Documents
pursuant to this Modification in no way shall obligate Bank to make any future
modifications to the Existing Loan Documents.  Nothing in

 

--------------------------------------------------------------------------------


 

this Modification shall constitute a satisfaction of the Indebtedness.  It is
the intention of Bank and Borrower to retain as liable parties all makers and
endorsers of Existing Loan Documents, unless the party is expressly released by
Bank in writing, and no maker, endorser, or guarantor will be released by virtue
of this Modification.

 

8.                                       CONDITIONS.  The effectiveness of this
Modification is conditioned upon (i) payment of all reasonable Bank Expenses
relating to this Modification, and (ii) execution and delivery to Bank of a
fully executed copy of this Modification.

 

[ Remainder of Page Intentionally Left Blank ]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Modification to
be executed and delivered by its duly authorized representative as of the date
first written above.

 

BORROWER:

BANK:

 

 

EXELIXIS, INC,

SILICON VALLEY BANK,

a Delaware corporation

a California-chartered bank

 

 

By:

 

/s/

 

By:

 

/s/

 

 

 

 

 

 

 

Name:

Frank Karbe

 

Name:

Cheryl Chen

 

 

 

 

 

 

 

Title:

 

Chief Financial Officer

 

Title:

 

Vice President

 

 

--------------------------------------------------------------------------------